Citation Nr: 1127984	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-32 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1955 to December 1960, and from March 1961 to June 1976.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a June 2010 Travel Board hearing before the undersigned at the RO.  A transcript is associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In December 2010, the Board requested a medical opinion with regard to this Veteran's claim.  The opinion was completed and associated with the claims file, and a copy of it was sent to the Veteran in February 2011.  

In March 2011, he submitted a Medical Opinion Response Form indicating he was submitting additional argument and/or evidence, and did not waive initial RO review of this evidence.  The attachments included a March 2011 statement from his wife, and an article entitled "Fatigue in MS."  These records were not previously associated with the claims file.  Since the evidence is pertinent to the Veteran's claim in that it relates to when his symptoms of multiple sclerosis began, the Board finds that a remand is necessary to afford the Veteran full due process, to include RO review of the added evidence.

Accordingly, the case is REMANDED for the following action:

1.  Readjudicate the Veteran's claim of entitlement to service connection for multiple sclerosis in light of the newly received evidence.  

2.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a Supplemental Statement of the Case containing notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  Afford the Veteran a reasonable opportunity to respond before the case is returned to the Board for further review.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


____________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of th1e Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

